DETAILED ACTION
Claims 1-15 are presented for examination, wherein claims 12-15 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 2, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (US 2016/0111721); alternatively, Xiao et al (Id) in view of Chen et al (US 2013/0271085).
Regarding independent claim 1, Xiao teaches a lithium-sulfur battery (e.g. ¶¶ 0008-09), reading on “battery,” said battery comprising 
(1)	an anode (e.g. item 12) with a copper current collector (e.g. item 20), said anode including a base electrode material such as lithium metal in the form of e.g. a thin lithium film (e.g. ¶¶ 0024, 29, and 33) or a silicon anode prepared with silicon nanoparticles used as a host material that may undergo lithium intercalation / deintercalation (e.g. ¶¶ 0030-31), reading on “a first electrode;”
(2)	a cathode (e.g. item 14) comprising sulfur-containing active material (e.g. ¶¶ 0024, 34, and 49-50), reading on “a second electrode including sulfur;” and,
(3)	an electrolyte solution conducting lithium ions between said electrodes (e.g. ¶0024), reading on “an electrolyte in contact with both the first electrode and the second electrode.”

Xiao teaches said anode including said base electrode material such as lithium metal in the form of e.g. said thin lithium film or said silicon anode prepared with said supra), but does not expressly teach said anode including both “a layer of silicon nanoparticles” and “a lithium chip coupled to a surface of the layer of silicon nanoparticles.”
However, it would have been obvious to form said silicon nanoparticles in the form of a layer directly on said current collector in order to maximize the surface area of the active material to the current collector so that the generated electrons may be efficiently withdrawn, reading on “a layer of silicon nanoparticles;” and,
it would have been obvious to a person of ordinary skill in the art to use a combination of both of said thin lithium film and said silicon anode layer, since they are taught for the same use as anode active material, see e.g. MPEP § 2144.06,
further, it would have been obvious to a person of ordinary skill in the art to directly contact said thin lithium film and said silicon anode layer with one another to minimize the space in the battery used for the anode,
wherein the limitation “chip” does not patentably distinguish the instant invention from the taught lithium “film” since it is considered to be merely a matter of choice, absent persuasive evidence that the shape is important, e.g. MPEP § 2144.04. Here there is no such evidence in the initial disclosure.
In the alternative, Chen teaches a lithium-ion cell having an ultra-high energy density including an anode, a cathode, a porous separator therebetween, and said separator soaked in a liquid or gel electrolyte, wherein said anode includes an anode current collector and an anode active material layer composed of silicon nanoparticle 
Further, Chen teaches including a lithium source located between said anode active material layer and said porous separator, in direct contact with said electrolyte and active material, wherein said lithium source may be in the form of a lithium chip and said lithium source results in the battery exhibiting a higher energy density that without said lithium source (e.g. ¶¶ 0015, 48, 54-55, 59, 62, 69-70, 79, 92, 99-102, and 109-114 plus e.g. Figure 3).
As a result, it would have been obvious to incorporate the lithium chip of Chen as a lithium source in the Xiao anode, where said lithium chip is located between and contacting both of said layer of silicon nanoparticles and said electrolyte of Xiao, since Chen teaches including said lithium source as configured results in the battery exhibiting a higher energy density, reading on “a lithium chip coupled to a surface of the layer of silicon nanoparticles.”
Regarding Chen, the examiner appreciates that the reference does not include a sulfur cathode. However, the art is applied for the teachings of the anode in a lithium-ion cell and is proper as a secondary reference, as applied.
Regarding claim 2, Xiao or Xiao as modified teaches the battery of claim 1, wherein said layer of silicon nanoparticles is in directly on said current collector in order to maximize the surface area of the active material to the current collector plus said combination of both of said thin lithium film and said silicon anode layer formed adjacent to one another and said cathode is on the opposite side of said electrolyte (e.g. supra), further noting were the lithium layer directly adjacent to the current collector, then during 
In the alternative, said cathode is on the opposite side of said electrolyte to said anode (e.g. supra) and Chen teaches said lithium chip is in direct contact with said electrolyte and active material (e.g. supra), reading on the claim.
Regarding claim 3, Xiao as modified teaches the battery of claim 1, wherein Xiao teaches said anode includes said combination of both of said thin lithium film and said silicon anode layer formed adjacent to one another, since they are taught for the same use as anode active material (e.g. supra), but does not expressly teach the limitation “the lithium chip occupies only a fraction of a total surface area of the layer of silicon nanoparticles.”
However, it would have been obvious to use identical shapes and sizes of each of said lithium film and said silicon anode layer in order to simplify the handling of components during manufacturing, so that the surface areas of both would be identical, so the total surface area of the lithium chip to that of said layer of silicon is equal, which is sufficiently close to the claimed “fraction” of the claimed limitation to read on it, see MPEP § 2144.05(I), as claimed, noting a “fraction” includes e.g. 99.99/100.
In the alternative, Chen teaches said chip in direct contact with said active material and the amount of lithium stored in said lithium chip dictates the amount of lithium ions that can be exchanged between the anode and cathode and includes an amount of lithium sufficient for the anode to retain a non-zero lithium content when the battery is discharged (e.g. ¶¶ 0032, 69, 102).

Regarding claim 7, Xiao or Xiao as modified teaches the battery of claim 1, wherein Xiao further teaches a polymer separator (e.g. item 16) located between said anode and cathode, wherein said separator is a microporous polypropylene or polyethylene sheet (e.g. ¶¶ 0024 and 27-28 plus e.g. Figure 1), reading on “further including a microporous polymer separator between the first electrode and the second electrode.”
Regarding claim 8, Xiao or Xiao as modified teaches the battery of claim 1, wherein Xiao teaches said layer of silicon nanoparticles is directly on said copper current collector (e.g. supra), reading on “the layer of silicon nanoparticles is layered on a copper substrate.”
Regarding claim 11, Xiao or Xiao as modified teaches the battery of claim 1, wherein Xiao teaches said cathode comprising sulfur may be applied by coating onto an aluminum current collector (e.g. ¶¶ 0034-36, 40, and 49-50), reading on “the second electrode including sulfur includes a sulfur containing layer on an aluminum substrate.”

Claims 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (US 2016/0111721) in view of Kondo et al (WO 2015/114692, with citations to US alternatively, Xiao et al (Id) in view of Chen et al (US 2013/0271085) and further in view of Kondo et al (Id).
Regarding claims 4-6, Xiao or Xiao as modified teaches the battery of claim 1, wherein Xiao teaches said anode may include a lithium host material, such as said silicon nanoparticles, and a polymer binder material in sufficient amount to structurally hold said silicon nanoparticles together, wherein nonlimiting examples of suitable binder polymers include polyvinylidene fluoride, polyacrylonitrile, polyethylene oxide, polyethylene, polypropylene, polytetrafluoroethylene, copolymers of styrene and butadiene (e.g. ¶¶ 0030-32), but does not expressly teach the limitation “the first electrode further includes an amount of acetylene black particles” (claim 4); “the first electrode further includes a poly acrylic acid matrix” (claim 5); or, “the first electrode includes 40 wt % silicon nanoparticles, 25 wt % acetylene black particles, and 35 wt % poly acrylic acid matrix” (claim 6).
However, Kondo teaches a negative electrode used for nonaqueous secondary batteries such as lithium ion secondary batteries, said the negative electrode including an active material layer composed of a nano-silicon active material; a binder, such as polyvinylidene difluoride, polytetrafluoroethylene, styrene-butadiene rubber, polyacrylonitrile, polyethylene oxide, polyethylene, polypropylene, and polyacrylic acid, wherein polyacrylic acid is preferred to improve initial efficiency and discharge capacity, wherein said binder is provided in the amount of 0.5-50 wt% to bind together the active material; plus, a conductive additive, such as acetylene black particles, for increasing conductivity of the electrode, in an amount of 20-100 parts per 100 part of active material (e.g.¶¶ 0001 and 232-248).
acetylene black particles” (claim 4).
As a result, it would have been obvious to substitute the polyacrylic acid of Kondo in an amount of 0.5-50 wt% for one of the binder polymers of Xiao since Kondo teaches said polyacrylic acid is a preferred binder since Kondo teaches polyacrylic acid binder is a preferred binder to improve initial efficiency and discharge capacity; plus, Xiao teaches said polymer binder material is provided in sufficient amount to structurally hold said silicon nanoparticles together and Kondo teaches binder in the amount of 0.5-50 wt% is used in order to bind together active material, reading on “the first electrode further includes a poly acrylic acid matrix” (claim 5).
As a result, wherein said binder is in the amount of 0.5-50 wt%, said active material and said acetylene black particles provide the balance, wherein said acetylene black particles is present in an ratio of 20-100 parts per 100 parts of active material (e.g. supra), overlapping the claimed amounts of “the first electrode includes 40 wt % silicon nanoparticles, 25 wt % acetylene black particles, and 35 wt % poly acrylic acid matrix,” MPEP § 2144.05(I) (claim 6).
Regarding claims 9-10, Xiao or Xiao as modified teaches the battery of claim 1, wherein Xiao teaches said cathode may include said active material a conductive carbon, and a binder that holds said cathode held together (e.g. ¶¶ 0034 and 50), but does not expressly teach “the second electrode further includes an amount of acetylene black particles” (claim 9) or “the second electrode further includes a poly acrylic acid matrix” (claim 10).
However, Kondo teaches a positive electrode used for nonaqueous secondary batteries such as lithium ion secondary batteries, wherein said positive electrode may include an active material layer with elemental sulfur or composite of sulfur active material, conductive additive, and binder, wherein Xiao teaches said conductive additive and binder may be the same as those used in the negative electrode (e.g. ¶¶ 0250-255 plus e.g. supra).
As a result, it would have been obvious to a person of ordinary skill in the art to incorporate the acetylene black particles of Kondo, as a conductive additive, with said cathode active material of Xiao, in order to increase conductivity of said cathode, reading on the second electrode further includes an amount of acetylene black particles” (claim 9).
As a result, it would have been obvious to substitute the polyacrylic acid of Kondo for the binder of Xiao since Kondo teaches said polyacrylic acid is a preferred binder since Kondo teaches polyacrylic acid binder is a preferred binder to improve initial efficiency and discharge capacity; plus, Xiao teaches said polymer binder material is provided in sufficient amount to structurally hold said cathode together and Kondo teaches binder is used in order to bind together active material, reading on “the second electrode further includes a poly acrylic acid matrix” (claim 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723